DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 
Status of the Claims
The amendment received on 19 September 2022 has been acknowledged and entered.  
Claims 1, 8, and 16 have been amended.  
New claims 23-25 have been added.    
Claims 1-25 are currently pending

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2022 and 09/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Response to Amendments and Arguments
Applicant’s arguments, see REMARKS, pages 7-8, filed 19 September 2022, with respect to the rejection of claims 8-15 and 23 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 8-15 and 23 under 35 U.S.C. 101 has been withdrawn. 
Applicant's arguments filed 19 September 2022 regarding the rejection of claims 1-7, 16-22, and 24-25 under 35 U.S.C, 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, pages 7-8) that In the present Office Action, the Examiner asserts that Applicants’ claims are directed to a judicial exception of “commercial or legal interactions and/or managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components.” The Examiner does not identify the specifics of this alleged exception, but primarily asserts that Applicants’ claims do not recite patentable subject matter because they allegedly do not provide “an improvement to the functioning of a computer or any other technical field.” Office Action at 5.  Applicants respectfully disagree with this analysis and conclusions. Applicants submit that the proper application of the section 101 analysis requires a finding that their claims integrate the alleged judicial exception into a practical application and are thus patent eligible. In any event, to expedite allowance of the claims and without waiving any of their previous arguments, Applicants have amended the claims, without prejudice, to add limitations that further integrate the alleged judicial exception into a practical application. By way of example, these limitations include:
with the website automatically generating an electronic access code associated
	with the rental transaction for accessing the rental vehicle and automatically
sending the access code to the mobile device (added in claim 1, support for which
can be found in paragraphs [0038, 0046] and FIG. 7 of the specification);

with the website (i) receiving from the mobile device GPS location information for the mobile device, and (11) using the received mobile device GPS location information to cause the mobile device to display rental information about one or more vehicles that are available for rental and are close to the mobile device (added by new claim 24, support for which can be found in paragraphs [0031, 0035] and FIGS. 1 and 9 of the specification);

with the website (i) causing the mobile device to display a rental timeline input
element for selecting a time period for the vehicle rental, (11) automatically
	calculating the rental time period and rental charges based on a start time and a

stop time entered via the mobile device rental timeline input element, and (iii)
automatically causing the mobile device to display the calculated rental time
period and rental charges (added by new claim 25, support for which can be found
	in paragraph [0035] and FIG. 10 of the specification).


These added limitations, taken in combination, recite specific technological improvements that address specific technical problems with qualifying a customer for a rental transaction in an online environment. Under applicable law, these added limitations integrate the alleged judicial exception into a practical application, resulting in the claims being patent eligible under Step 2A of the Office’s section 101 analysis set forth in MPEP § 2106. The recited steps cannot be “performed in the human mind,” further indicating that the claims are patent eligible. See MPEP 2106.04(a)(2)UIL.A.
	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that the above noted limitations do not provide a technical improvement to a technical problem.  Instead, the claims appear to use the additional elements/computer components as generic tools to implement the abstract idea.  However, please see the examiner’s suggestions in the § 101 rejection below for furthering prosecution regarding the § 101 rejection and/or 35 USC § 103.
Applicant argues (in REMARKS, pages 8-9) that A. Applicants’ invention is not “directed to” a judicial exception under Step 2A of the Alice/Mayo analysis and thus is patent eligible.  In the present Office Action, the Examiner asserts under Step 2A Prong One of the section 101 analysis that the claims recite the abstract ideas of “commercial or legal interactions and/or managing personal behavior or relationships or interactions between people.” See Office Action at 3… On their face, the recited claims clearly include numerous additional limitations. These limitations demonstrate that the claims as a whole integrate the alleged abstract ideas into a practical application. In their response to the previous office action, Applicants expressly set forth these additional limitations. See Response to Office Action, filed June 1, 2021, at 7-8. Applicants respectfully submit that the current office action does not explain clearly and specifically why the claim as a whole, looking at these additional elements individually and in combination, does not integrate the judicial exception into a practical application. See MPEP § 2106.07(a). In any event, with this response, Applicants have amended the claims to add even more limitations that integrate the alleged abstract idea into a practical application. 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that claims 1-7, 16-22 and 24-25 recite an abstract idea and do not provide a technical solution to a technical problem or integrate the judicial exception into practical application by improving the overall performance of the computing system or a technology.  First, Applicant’s claims appear to use a generic computing system as a tool to provide a business solution to a business problem related to renting vehicles by use of generic components as tools.  Secondly, Applicant has not shown that generating an electronic access code associated with the rental transaction for accessing the rental vehicle; displaying rental information about one or more vehicles that are available for rental and are close to the mobile device; and calculating the rental time period and rental charges based on a start time and a stop time entered via the mobile device rental timeline input element, and display the calculated rental time period and rental charges, even done by computers, is a technical solution to a technical problem.  Thirdly, Applicant has not established a clear nexus between the claim language and the improvement to technology.  For instance, the claims do not show how or why “storing,” “prompting,” “prompting,” “extracting,” “using,” and “generating” improves the performance of the computing system or processor.  Again, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the concept of “storing,” “prompting,” “prompting,” “extracting,” “using,” and “generating” in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that, regarding the claims as currently amended, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem of real-time qualification of rental customers.  Therefore, the Examiner maintains that claims 1-7, 16-22, and 24-25 are patent ineligible.    
Applicant argues (in REMARKS, page 9) that i. Applicants’ claims provide a technical solution to a technical problem.  In rejecting Applicants’ claims under Step 2A Prong Two, the Examiner contends that the claim is ineligible because it fails to recite an improvement to the functioning of “a computer or other technology.” Office Action at 5. Applicants respectfully disagree… In any event, the currently amended claims recite technical solutions to a technical problem. They are directed to solving technical problems encountered when trying to qualify customers for online rental transactions. The computer components of the claimed system are designed, configured, and implemented to solve these technical problems. By way of example, a technical solution is recited by the added steps of automatically generating an electronic access code associated with the rental transaction for accessing the rental vehicle and automatically sending the access code to the mobile device… The added steps clearly recite more than the broad abstract ideas of “commercial or legal interactions and/or managing personal behavior or relationships or interactions between people” or “a method of organizing human activity.” The claims do not preempt these broad abstract ideas. Nor can they be performed in the human mind without a computer — the human mind cannot automatically generate and send an access code to a mobile device nor can the human mind display a dexterity test on a mobile device, cause the mobile device to capture test responses to the dexterity test or automatically calculate a test result based on such responses.
In response to Applicant’s arguments, the Examiner again, respectfully disagrees and notes that claims 1-7, 16-22 and 24-25 recite an abstract idea and do not provide a technical solution to a technical problem or integrate the judicial exception into practical application by improving the overall performance of the computing system or a technology.  First, Applicant’s claims appear to use a generic computing system as a tool to provide a business solution to a business problem related to renting vehicles by use of generic components as tools.  Secondly, Applicant has not shown that generating an electronic access code associated with the rental transaction for accessing the rental vehicle; displaying rental information about one or more vehicles that are available for rental and are close to the mobile device; and calculating the rental time period and rental charges based on a start time and a stop time entered via the mobile device rental timeline input element, and display the calculated rental time period and rental charges, even done by computers, is a technical solution to a technical problem.  Thirdly, Applicant has not established a clear nexus between the claim language and the improvement to technology.  For instance, the claims do not show how or why “storing,” “prompting,” “prompting,” “extracting,” “using,” and “generating” improves the performance of the computing system or processor.  Again, the judicial exception is not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the concept of “storing,” “prompting,” “prompting,” “extracting,” “using,” and “generating” in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea; and simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner asserts that, regarding the claims as currently amended, one of ordinary skill in the art would not recognize a system with improved functionality, but would clearly recognize a business solution to a business problem of real-time qualification of rental customers.  .  Therefore, the Examiner maintains that claims 1-7, 16-22, and 24-25 are patent ineligible.  However, please see Examiner Note below regarding the limitations regarding the dexterity tests in claims 8-15 and 23 
Applicant argues (in REMARKS, page 10) that ii. Example 42 of the Office’s subject matter eligibility examples supports a finding of patent eligibility in this case.  The Examiner next asserts that Example 42 of the 2019 Revised Subject Matter Eligibility Guidance is inapplicable on its facts. See Office Action at 8. The Examiner concludes that Applicants’ claims as a whole merely describe how to generally “apply” the concept of “providing information to an administrator that compares the information/photos that can be used to quickly qualify the customer for a rental transaction information in a computer environment.” Id.  For the reasons set forth in their previous responses, Applicants respectfully disagree. In any event, as discussed above, the limitations added by the present amendment recite much more than having an administrator compare photos.
In response to Applicant’s arguments, the Examiner respectfully disagrees and notes again that Example 42 has a different fact pattern than Applicants’ claims.  Example 42 provides a technical improvement to a technical problem by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  However, Applicants’ claims as a whole merely describes how to generally “apply” the concept of providing information to an administrator that compares the information/photos that can be used to quickly qualify the customer for a rental transaction information in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an online rental transaction. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.        
Applicant argues (in REMARKS, page 10) that iii. Lack of preemption supports a finding that Applicants’ invention is patent eligible… The Examiner asserts, however, that the preemption concerns are fully addressed because the claim as a whole represents “a method of organizing human activity” and does not provide “an improvement to the functioning of computers or an improvement to other technology or technical field.” Office Action at 8.  Applicants respectfully submit that this analysis is legally flawed. In effect, it amounts to a litmus test that would render business methods per se unpatentable. Such a conclusion, however, contradicts well-established law. As the Office has expressly recognized in section 2106.4(a) of the MPEP, business methods are not excluded from patent eligibility. See MPEP § 2106.04(a).
In response to Applicants’ arguments, the Examiner respectfully disagrees and notes that the Federal Circuit held that “when a patent’s claims ‘disclose patent[-]ineligible subject matter[,] . . . preemption concerns are fully addressed and made moot’” citing Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). Smart Sys. Innovations, majority slip op at p. 20.  Further, the Examiner has reevaluated the claims and maintains the claims as a whole recite a Method of Organizing Human Activity and do not integrate the certain method of organizing human activity into a practical application by providing an improvement to the functioning of a computer, or to any other technology or technical field.  Therefore, the Examiner maintains that the claims are ineligible.  
Applicant argues (in REMARKS, page 10) that B. Applicants’ invention is patent eligible under Step 2B of the Alice/Mayo analysis… Here, under Step 2B, the Examiner has rejected Applicants’ claims on the grounds that recite “mere instructions to apply an exception using generic computer components.” Office Action at 29. Applicants respectfully disagree and submit that the Examiner has not provided sufficient evidence to support this rejection as required by the Berkheimer Memorandum…Applicants respectfully submit that, as in Ax parte Raskino, the Examiner has not provided the necessary evidence to support the rejection under Step 2B. Instead, the Examiner concluded without supporting evidence that the claims “mere instructions to apply an exception using generic computer components cannot provide an inventive concept.” Office Action at 29. These conclusory statements, however, ignore the combination of the recited elements and are inadequate to support the Examiner’s findings as required by the Berkheimer Memorandum.
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes that regarding claims 1-8, 16-22 and 24-25, there are no additional elements recited in the claims beyond the judicial exception that integrate of the judicial exception into a practical application.  The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (i.e. the additional limitations do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field).  For instance, quickly qualifying an individual making an online reservation of a rental vehicle does not improve the system, database, processor, or mobile device.  In fact, the Examiner has reviewed the specification and the claims and found that the processor, computer database, and mobile device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of prompting a customer) and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea and do not provide an inventive concept. 
Applicant’s arguments with respect to claim(s) 1-7, 16-22, and 24-25 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 8-15 and 23, see REMARKS, pages 15-16, filed 09/19/2022, with respect to the rejection of claims 8-15 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 8-15 and 23 under 35 U.S.C. has been withdrawn. 
Applicant argues (in REMARKS, page 13) that B. Applicants’ evidence rebuts any alleged prima facie case of obviousness.  Applicants respectfully submit that the Taylor Declaration presents evidence of numerous objective indicia of non-obviousness - commonly referred to as secondary considerations. This includes evidence of: a long-felt unsolved need for customers to access rental inventory when rental locations are closed; the failure of others to solve the problems related to this need; U-Haul’s development of its remote verification system and process to solve this problem; the commercial success and customer acceptance of U-Haul’s remote verification solution; praise of the remote verification process by law enforcement agencies; and copying of U-Haul’s remote verification system and method by other companies in the vehicle rental business. When properly considered, this evidence of secondary considerations establishes that Applicants’ invention is not obvious. Applicants submit, therefore, that they have rebutted the alleged obviousness.  In the Office Action, the Examiner asserts that the Taylor Declaration is insufficient to overcome the rejection of claims 1-22 because the Declaration allegedly refers only to the system described in the above referenced application and not to the individual claims of the application. See Office Action at 11. Applicants respectfully disagree.  Applicants respectfully submit that the Examiner’s assertion that Taylor Declaration does not refer to individual claims is incorrect. As set forth in paragraph 11 of the Declaration, Mr. Taylor expressly states that he reviewed the subject patent application. The specification includes the claims. Moreover in paragraph 12 of the declaration, Mr. Taylor sets forth the recited elements of claim 1 verbatim.  
In response to Applicants’ arguments, the Examiner respectfully notes that the Declaration under 37 CFR 1.132 filed 18 June 2019 is insufficient to overcome the rejection of claims 1-22 based upon reciting an abstract idea without significantly more under 35 U.S.C. 101 and under U.S.C. 103 as set forth in the last Office action because under 2019 PEG, Applicants’ claims as whole recite a method of organizing human activity.  The claims do not include additional elements that are sufficient that are sufficient to amount to significantly more than the judicial exception.  Further, the additional elements do not integrate the exception into a practical application of the exception by proving an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a).  Instead, Applicants’ limitations appear to add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The processor, computer database, and mobile device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of prompting a customer) and merely provide a generic, technological environment (i.e., mobile device, processor, and website) in which to carry out the abstract idea”).  Therefore, the claims are ineligible and the declaration is insufficient to overcome the 101 rejection.   
 	Further, the Declaration under 37 CFR 1.132 filed on 01 June 2021, it is insufficient to overcome the rejection of claims 1-8, 16-22, and 24-25 under U.S.C. 103 because the Declaration refers only to the system described in the above referenced application and not to the individual claims of the application.  As such the Declaration does not show that the objective evidence of nonobviousness is commensurate with the claims.  See MPEP 716. Further, the rejection under 35 U.S.C. 103 U.S.C. has not been overcome because in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 8 and 23, respectively, it is unclear from the claim language “with the website displaying on a mobile device a dexterity test, causing the mobile device to capture response information for the dexterity test regarding response time and accuracy, receiving from the mobile device the captured response information for the dexterity test, and automatically calculating a dexterity test result based on the captured response information for the dexterity test” how the results are used to qualify the customer when it is not clear that the dexterity text is taken by the customer.
Claims 9-15 are dependent upon claim 8 and are therefore likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-7, 16-22, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-7 and 24-25 are directed to a method (i.e., a process); and Claims 16-22 are directed to a system (i.e., a machine).  Therefore, claims 1-7, 16-22, and 24-25 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent Claim 1 substantially recites storing rental transaction information associated with a customer for reserving a rental item for a rental time period;  prompting the customer to upload an image from the customer’s driver’s license having a first image of the customer; prompting the customer to upload a second image file that includes a second image of the customer; from the upload of the second image file, deriving time and location information associated with the second image of the customer; and using the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer and the time and location information associated with the uploaded second uploaded image of the customer to qualify the customer for a rental transaction; and generating an electronic access code associated with the rental transaction for accessing the rental vehicle and sending the access code.  
Independent Claim 16 substantially recites store account information associated with a customer for a rental transaction; receive from the customer a first image file including an uploaded image of the customer’s driver’s license having a first image of the customer and an uploaded second image file including a second image of the customer; derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer; and use the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction; and generating an electronic access code associated with the rental transaction for accessing the rental vehicle and sending the access code.  
Applicants’ claims as a whole recite a method of organizing human activity.  As per claims 1 and 16, the limitations of “storing rental transaction information associated with a customer for reserving a rental item for a rental time period”/”storing rental qualification information”/”store account information”;  
“prompting the customer to upload an image from the customer’s driver’s license having a first image of the customer”/“prompting the customer to upload a first image file including an image from the customer’s driver’s license having a first image of the customer”/ receive from the customer a first image file including an uploaded image of the customer’s driver’s license having a first image of the customer and an uploaded second image file including a second image of the customer; 
“prompting the customer to upload a second image file that includes a second image of the customer”/”prompting the customer to upload a second image file that includes a second image of the customer and metadata associated with the second image of the customer; 
from the upload of the second image file, deriving time and location information associated with the second image of the customer”/ “from the upload of the second image file, deriving time and location information associated with the second image of the customer”/ “derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer”; and 
“using the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer and the time and location information associated with the uploaded second uploaded image of the customer to qualify the customer for a rental transaction”/”using the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer and the time and location information associated with the uploaded second uploaded image of the customer to qualify the customer for a rental transaction”/”use the uploaded image from the customer’s driver’s license image, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction”; and “generating/generate an electronic access code associated with the rental transaction for accessing the rental vehicle and automatically sending the access code”, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting “a processor,” “website,” and “mobile device”, nothing in the claim elements preclude the steps from practically being performed by commercial or legal interactions and/or managing personal behavior or relationships or interactions. For example, but for the “a processor” language, “prompting” in the context of this claim encompasses the user being reminded or prodded to transfer an image. Similarly, the limitation of storing rental transaction information, associated with a customer for reserving a rental item for a rental time period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. For example, but for the “a computer database” language, “storing” in the context of this claim encompasses the user storing rental transaction information. The mere recitation of     a generic computer (“a computer database,” “a website,” “a processor,” “a mobile device,” and “a second image file” in Independent claim 1; “a computer database,” “a website,” “a first image file,” “a second image file,” and “a system,” “a database,” “an input component,” “a mobile device,” “a first image file,” “a second image file,” and “a processor” in Independent claim 16) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer database to perform the storing steps; and a processor for the prompting step; and prompting to upload from a mobile device.  The processor, computer database, and mobile device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of prompting a customer) and are merely invoked as a tool to perform the abstract idea.  Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.   Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to 
significantly more than the judicial exception.  As discussed above with respect to

integration of the abstract idea into a practical application, the additional element of using a processor to perform both the qualifying amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
          As per dependent claim 2, the limitation “comparing the image from the customer’s driver’s license…“, is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
    	As per dependent claims 3-5 and 19-20, the limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to claims 1 and 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
            As per dependent claims 6 and 21, the recitation of “a GPS location” is another computer component recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea. Similar to claims 1 and 16, respectively, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
   	As per dependent claim 7, the limitation “displaying the image…“, is further directed to a method of organizing human activity, as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
         	As per dependent claim 17, the limitation “compare the first image of the customer…“, is further directed to a method of organizing human activity, as described in claim 16.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 18, the limitation “qualify the customer …“, is further directed to a method of organizing human activity, as described in claim 8.  For the reasons described above with respect to claim 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claim 22, the limitation “display the image…“, is further directed to a method of organizing human activity, as described in claim 16.  For the reasons described above with respect to claim 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	As per dependent claim 24, the recitation “(i) display a user interface element for selecting the rental vehicle”, “(ii) receiving … GPS location information…”, (iii) using the received… GPS location information to ….to display…rental information about one or more vehicles that are available for rental and are close…” are further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claim 8, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
	As per dependent claim 25, the recitation “display a rental timeline input element…”,  , “(ii) automatically calculating the rental time period and rental charges…”, and  “(iii) automatically… display the calculated rental time period and rental charges” are further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
Examiner’s Note: Purely as a suggestion, should applicant wish to amend the claims to incorporate the claim 8’s or claim 23’s particular mechanism of the dexterity testing, it would further prosecution regarding § 101 and amount to an improvement and/or unconventional modification to the traditional car rental operation. Applicant may contact the examiner for an interview should further discussion regarding these § 101 suggestions be desired. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining
obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating
obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1–4, 16–19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalit et al. (US Patent No. 8,577,810) in view of Lee (US PG Pub. 2012/0114196) in further view of Muriello et al. (US PG Pub. 2012/0070029) still in further view of Bonalle et al. (US PG Pub. 2008/0067242 and Jefferies et al. (US PG Pub. 2013/0317693 A1).
As per claim 1, Dalit et al. discloses a method for real-time qualification of rental customers, the method comprising:
with a website including a processor in communication with the computer database, prompting the customer to upload an image having a first image of the customer (see Dalit et al.:  col 3, lines 4 -12; and col. 3, lines 60 -67 noting a customer providing an image via the Internet, including upload of data from driver's license photo databases).
Dalit et al. does not explicitly disclose however, Lee discloses that the image is uploaded from the customer's driver's license having a first image of the customer (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]); and  
 	with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer ([0031], the approach used in the invention for validating identify of the person includes comparing the provided photograph on the photo ID against the images that are available through various websites, including image sharing and social networks websites. Among such websites may be mentioned MYSPACE, BEBO, FACEBOOK, TWITTER, YOUTUBE, LINKEDIN, PHOTOBUCKET, SNAPFISH, WINDOWS LIVE PHOTOS, WEBSHOTS, FLICKR, etc. Many users upload pictures of themselves or other users to these websites. The user's personal information may be used to find relevant images displaying the person who needs to be verified). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dalit et al. in view of Lee does not explicitly, disclose, however, Muriello et al.  discloses: 
from the upload of the second image file, deriving time and location information associated with the second image of the customer (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to include the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer from the upload of the second image file, deriving time and location information associated with the second image of the customer; and as taught by Muriello et al. in order to authenticate users based on camera signatures/metadata obtained from the images since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dalit et al. in view of Lee and Muriello et al. does not explicitly discloses, however, Bonalle et al. discloses:
using the uploaded image from the customer's driver's license, the uploaded second image of the customer and the time information associated with the uploaded second image of the customer to qualify the customer for a rental transaction (Bonalle et al.; [0060],[0250], and [0259]-[0262] noting a rental car transactions that is authenticated by verifying smart card data which encompasses verifying a stored image to an instant image of the customer); and
storing in a computer database rental transaction information associated with a customer for reserving a rental item for a rental time period (Bonalle et al.; [0069],[0262] noting the storage of facial scan in database to authenticate user for rental car transaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee and Muriello et al. second uploaded images using the uploaded image from the customer's driver's license, the uploaded second image of the customer and the time and location information associated with the uploaded second image of the customer to qualify the customer for a rental transaction; storing in a computer database rental transaction information associated with a customer for reserving a rental item for a rental time period as taught by Bonalle et al. in the method, system, and CRM of Dalit et al., and method of Becker et al. in order to improve the method of storing rental agreements so that a user profile is located in a centralized location ([0257] of Bonalle et al.) 
Bonalle et al. does not explicitly disclose using location information associated with the uploaded second image of the customer to qualify the customer for a rental transaction, however, Muriello et al. discloses:
also using the location information associated with the uploaded second image of the customer to authenticate a user (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee and second uploaded images using the uploaded image from the customer's driver's license to qualify the customer for a rental transaction of Bonalle et al. to include the time and location information as taught by Muriello et al. in the method, system, and CRM of Dalit et al., and the method of storing rental agreements of Bonalle et al. in order include the geographical location and time at which the image was captured to authenticate a customer.
Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. does not explicitly disclose, however, Jefferies et al. discloses:
with the website automatically generating an electronic access code associated with the rental transaction for accessing the rental vehicle and automatically sending the access code to the mobile device [0099] Once the customer has reserved the vehicle a temporary access code may be generated by the remote server 1011. The access code may be sent to the mobile application for storage, along with all relevant reservation data 1012 (i.e. length of reservation, dates, times, destination, starting places, prices for all services, services included, etc.) The access code may now be used by the customer to begin using the car. This may be done in multiple ways. First, the access code itself may be transmitted from the remote servers to the control module. Then, if the access code is presented by the mobile device to the control module (e.g. using NFC for example), and it is a match with the access code on the control module, the control module will unlock all the doors and enables the starter 1013 (e.g. through commands sent to the CAN buses and/or starter as described herein).; also see  Abstract; FIG. 7; [0035],[00558],[0093]).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. to include the access code as taught by Jefferies et al. to enable customers to bypass the reservation desk and to pick up and drop off reserved RCS vehicles using a mobile phone, tablet or laptop.

As per claim 2, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the method of claim 1.  Dalit et al. further discloses wherein the step of using the uploaded image, the uploaded  second image of the  customer and  the  derived  time  and  location  information  associated  with  the uploaded  second  image to qualify the customer for a rental transaction  includes comparing the image  from the customer's driver's license to the uploaded second image of the customer (Dalit et al.:  col 3, lines 29 - 40 noting the second image and payment details associated with second image flow through  the system and are compared with the previous verified image for verification by facilitator to process transaction)
Dalit et al. does not explicitly disclose; however, Lee discloses the uploaded image is from the customer's driver's license (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the method of claim 1.  Dalit et al. further discloses wherein the second image of the customer must be uploaded within a pre-defined time before the rental time period begins to qualify the customer for the rental transaction (Dalit et al.:  col. 5, lines 20 - 30 noting the second image is captured within  a short window of time).

As per claim 4, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the method of claim 1.  Dalit et al. further discloses wherein the pre-defined time before the rental time period begins is one hour or less (Dalit et al.: col. 5, lines 20 - 30 noting the second image is captured within  a short window of time and the window of time being less than a minute).

As per claim 16, Dalit et al. discloses a system for real-time qualification of rental customers, the system comprising:
an input component operative to receive from the customer a first image file including an uploaded image having a first image of the (Dalit et al.:  col 3, lines 4 -12, col. 3, lines 25-40; col. 3, lines 60-67; and col 10, lines 55-60 noting a computer system with input means to receive an image via the Internet, including upload of data from driver's license photo databases).
Dalit et al. does not explicitly disclose; however, Lee discloses that the image is uploaded from the customer's driver's license having a first image of the customer (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]); and
an uploaded second image file including a second image of the customer, wherein the uploaded  second image is uploaded by the customer from a mobile device; and with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer (Lee: [0031], the approach used in the invention for validating identify of the person includes comparing the provided photograph on the photo ID against the images that are available through various websites, including image sharing and social networks websites. Among such websites may be mentioned MYSPACE, BEBO, FACEBOOK, TWITTER, YOUTUBE, LINKEDIN, PHOTOBUCKET, SNAPFISH, WINDOWS LIVE PHOTOS, WEBSHOTS, FLICKR, etc. Many users upload pictures of themselves or other users to these websites. The user's personal information may be used to find relevant images displaying the person who needs to be verified). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 	Dalit et al. in view of Lee does not explicitly disclose, however, Muriello et al. discloses a processor operative with the database to:
derive information from the upload of the second image file sufficient to determine a time and location associated with the second image of the customer (Muriello et al.: Claims 9 and 10:  metadata attribute is at a time setting indicative of the time of capture of the image; and the metadata attribute is a geographical location associated with the place where the image was captured; [0006] The images can also be analyzed by extracting metadata from files associated with the images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include with the website, prompting the customer to upload from a mobile device a second image file that includes a second image of the customer and metadata associated with the second image of the customer; extracting information from the metadata associated with the second image of the customer, including information sufficient to determine a time and location associated with the second image of the customer as taught by Muriello et al. in the method of Lee, in the method, system, and CRM of Dalit et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dalit et al. in view of Muriello et al. does not explicitly disclose, however, Bonalle et al. discloses:
a database operative to store account information associated with a customer for a rental transaction (Bonalle et al.:  [0262] noting the storing a database the digital image of user for use in the user authentication); and 
use the uploaded image from the customer's driver's license image, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction (Bonalle et al.:  [0060], [0239],[0250], and [0259]-[0262] noting a rental car transactions that is authenticated by verifying smart card data which encompasses verifying a stored image to an instant image of the customer which is done by biometric scanners configured to processers).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a database operative to store account information associated with a customer for a rental transaction use the uploaded image from the customer's driver's license image, the uploaded second image of the customer, and the information associated with the uploaded second image of the customer to qualify the customer for a rental transaction as taught by Bonalle et al. in the method, system, and CRM of Dalit et al., and method of Muriello et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the  results of the combination were predictable, in order to authenticate and validate transaction (see, for example, Paragraph [0257] of Bonalle et al.).
Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. does not explicitly disclose, however, Jefferies et al. discloses:
with the website automatically generating an electronic access code associated with the rental transaction for accessing the rental vehicle and automatically sending the access code to the mobile device ([0099] Once the customer has reserved the vehicle a temporary access code may be generated by the remote server 1011. The access code may be sent to the mobile application for storage, along with all relevant reservation data 1012 (i.e. length of reservation, dates, times, destination, starting places, prices for all services, services included, etc.) The access code may now be used by the customer to begin using the car. This may be done in multiple ways. First, the access code itself may be transmitted from the remote servers to the control module. Then, if the access code is presented by the mobile device to the control module (e.g. using NFC for example), and it is a match with the access code on the control module, the control module will unlock all the doors and enables the starter 1013 (e.g. through commands sent to the CAN buses and/or starter as described herein); also see  Abstract; FIG. 7; also see [0035],[00558],[0093]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Dalit et al. in view of Lee in view of Muriello et al. and Bonalle et al. to include the access code as taught by Jefferies et al. to enable customers to bypass the reservation desk and to pick up and drop off reserved RCS vehicles using a mobile phone, tablet or laptop.

As per claim 17, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the system of claim 16.  Dalit et al. further teaches wherein the processor is operative to compare the uploaded first image of the customer to the uploaded second image of the customer (see Dalit et al.:  col 3, lines 29 - 40 noting the second image and payment details associated with second image flow through the system and are compared with the previous verified image for verification by facilitator).

As per claim 18, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the system of claim 16.  Dalit et al. further discloses wherein the processor is operative to qualify the customer for the rental transaction if second image of the customer is uploaded within a pre­ defined time before the rental time period begins (Dalit et al.:  col. 5, lines 20 - 30 noting the second image is captured within a short window of time to prevent fraudulent activities and ensure it is the verified person to process transaction).

As per claim 19, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the system of claim 16.  Dalit et al. further discloses wherein the pre-defined time before the rental time period begins is one hour or less (Dalit et al.: col. 5, lines 20 - 30 noting the second image is captured within  a short window of time and the window of time being less than a minute).

As per claim 22, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the system of claim 16.  Dalit et al. further discloses wherein the processor is operative to simultaneously display the uploaded image and the uploaded second image of the customer for comparison by an administrator (Dalit et al.:  col 3, lines 29 - 40 noting the second image and payment details associated with second image flow through the system and are compared with the previous verified image for verification by facilitator).
 	Dalit et al. does not explicitly disclose however, Lee discloses the uploaded image is from the customer's driver's license (Lee: [0043], obtaining the digital copy of an identification document from the requester may be performed in a variety of ways. For example, the requester can scan the identification document on a scanner, take a digital picture of the identification document with a digital camera, take a digital picture of the identification document with a mobile device (e.g. smart phone, such as IPHONE, BLACKBERRY, DROID/ANDROID, HTC, PALM), etc. The requester may email the digital copy (scan/digital picture) of the identification document to the verifier, upload it on a website, or use an application on a mobile device to transmit the digital copy to the verifier (Lee:  [0043]; and The identification document may include a government issued identification document, driver's license, passport, state or province identification card, corporate identification card, and variety of other documents issued to the requester and containing requester's photograph ([0044]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the real-time photo system of Dalit et al. in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. to include prompting the customer to upload a driver’s license image of Lee to compare the driver’s license photographs with other photographs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dalit et al. (US Patent No. 8,577,810) in view of Lee (US PG Pub. 2012/0114196) in view of Muriello et al. (US PG Pub. 2012/0070029) still in further view of Bonalle et al. (US PG Pub. 2008/0067242 and Jefferies et al. (US PG Pub. 2013/0317693 A1) as applied to claim 2 above and further in view of Deane et al. (US PG Pub. 2009/0321517).
As per claim 7, Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the method of claim 2.  Dalit et al. in view of Lee in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. do not explicitly disclose, however, Deane et al. discloses wherein comparing the image from the customer's driver's license to  the  uploaded  second image of the  customer  includes simultaneously displaying  the  image  from  the customer's driver's  license and  the uploaded second image of the customer for comparison by an administrator (Deane et al. [0063] and Fig. 11 noting displaying two images adjacent to each other simultaneously to compare for identification verification purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein comparing the customer's driver's license image to the uploaded second image of the customer includes simultaneously displaying the customer's driver's license image and the uploaded second image for comparison by an administrator as taught by Deane et al. in the method, system, and CRM of Dalit et al. and methods of Muriello et al., Bonalle et al. and Jefferies et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to verify/validate the identity of a user for security purposes (see, for example, Abstract of Deane et al.).

Claims 24 and 25 is are rejected under 35 U.S.C. 103 as being unpatentable over Dalit et al. (US Patent No. 8,577,810) in view of Lee (US PG Pub. 2012/0114196) in further view of Muriello et al. (US PG Pub. 2012/0070029) still in further view of Bonalle et al. (US PG Pub. 2008/0067242 and Jefferies et al. (US PG Pub. 2013/0317693 A1) as applied to claim 1 above and further in view of Reh et al. (US PG Pub. 2017/0039489 A1).
As per claim 24, Dalit et al. in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. discloses the method of claim 1.  Dalit et al. in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. does not further disclose, however, Morgal et al. discloses:
further comprising with the website (1) causing the mobile device to display a user interface element for selecting the rental vehicle, (11) receiving from the mobile device GPS location information for the mobile device, and (111) using the received mobile device GPS location information to cause the mobile device to display on the mobile device rental information about one or more vehicles that are available for rental and are close to the mobile device. [0147] FIG. 42 depicts an exemplary process flow for execution by the rental computer system to present a mobile device with a plurality of specific rental vehicles for selection with respect to picking up a rental vehicle in accordance with a reservation. At step 4200, the rental computer system receives input from the customer's mobile device that the customer will soon be picking up a rental vehicle for his/her reservation. This input can be received in response to any of a number of techniques. For example, the process flow can require the customer to open the mobile application to send a message to the rental computer system regarding such notification. FIG. 43 illustrates an exemplary GUI screen through a mobile application for this purpose (see the “Choose From Virtual Aisle” button; see also FIG. 44 which shows an exemplary landing GUI screen after user-selection of the “Choose from Virtual Aisle” button). Or, if GPS-tracking is enabled on the mobile device, the mobile application can be configured to automatically prompt the customer as to whether he/she will soon be picking up his/her reserved rental vehicle in response to detecting that the customer's mobile device is within X miles of the reserved pickup location (e.g., 25 miles).

As per claim 25, Dalit et al. in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. the method of claim 1.  Dalit et al. in view of Muriello et al. in view of Bonalle et al. and Jefferies et al. does not further disclose, however, Reh et al. discloses:  
further comprising, with the website (i) causing the mobile device to display a rental timeline input element for selecting a time period for the vehicle rental, (ii) automatically calculating the rental time period and rental charges based on a start time and a stop time entered via the mobile device rental timeline input element, and (iii) automatically causing the mobile device to display the calculated rental time period and rental charges [0140] FIG. 40(a) depicts an exemplary process flow for Stage 3 above, with FIGS. 40(b)-(d) providing larger views of the features from FIG. 40(a). During stage 3, the mobile application can cause the customer's mobile device to display various GUI screens that are configured to solicit reservation information from the customer. Exemplary items of reservation information can include: pickup location, return location, vehicle information (if a range of vehicle options are available for a given pickup location), pickup date/time, and return date/time. (FIG. 40 ( c ) and FIG. 40(d) See estimated cost).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include GUI screens that are configured to solicit reservation information from the customer and fees associated with the reservation of Reh et al. and CRM of Dalit et al. and system, methods of Lee, methods of Muriello et al., Bonalle et al. and Jefferies et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, in order to various rental vehicle transactions by use of a customer’s mobile phone to conduct automated self-rental. 

Conclusion
Prior Art Discussion:  
Prior art has not been applied to claims 8-15 and 23 as the following prior art does, alone or in combination, renders obvious the below noted claim limitations of Applicant’s invention.
1) Dalit et al. (US Patent No. 8,577,810) discloses secure mobile payment authorization;
2) Lee (US PG Pub. 2012/0114196) discloses methods for person’s verification using photographs on identification documents;
3) Muriello et al. (US PG Pub. 2012/0070029) discloses using camera signatures from uploaded images to authenticate users of an online system;
4) Bonalle et al. (USPG Pub. 20080067242 A1) discloses a system for biometric using a smartcard; and 
6) Yancosek (US PG Pub. 2013/0011820) discloses a device and method for evaluating manual dexterity.
However neither of the above discloses: 
with the website displaying on the mobile device a dexterity test, causing the mobile 
device to capture response information for the dexterity test regarding response time and accuracy, receiving from the mobile device the captured response information for the dexterity test, and automatically calculating a dexterity test result based on the captured response information for the dexterity test; and
using the dexterity test result to qualify the customer for a rental transaction.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Aladenize et al. (US PG Pub. 2014/0242971 A1), discloses access and customization of a motor vehicle by telephone and receive the position of the closest vehicle and its access key or keys [0077].
	2) Kleve et al. (US PG Pub. 20140129053 A1) discloses a credential check and authorization solution for personal vehicle rental by using a vehicle input device, like camera, microphone, fingerprint scanner or retinal scanner integrated with a vehicle based computing system (VCS) to capture the customer’s identity and/or payment credentials to enable a keyless drive-away.
	3) Morgal et al. (US PG Pub. 2010/0228405 A1) discloses a shared vehicle management system where a user can use a communication device to query the location of the closest vehicle to his or her location (e.g., via a wireless telephone or PDA which may have GPS features); then the vehicle may then be acquired for use by rental or checkout over the communication network. When the subscriber is finished with the use, the vehicle may be returned to a prearranged location or a location operated by the shared vehicle management system.*(also see [0242]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 

Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                 

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628